DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Notice of Rejoinder

Claims 1 and 3 are allowable. Claims 4-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable Claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 06/10/2021, is hereby withdrawn and Claims 4-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1 and 4-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: An internal combustion engine condition determination apparatus comprising: a storage device; and an execution device, wherein: the storage device stores mapping data that defines a mapping between an input and an output, the input being an internal combustion engine state variable, the output being a determination result related to a condition of an internal combustion engine, the internal combustion engine state variable being a parameter indicating the condition of the internal combustion engine; the execution device is configured to execute an acquisition process of acquiring the internal combustion engine state variable every time a crankshaft of the internal combustion engine rotates by a predetermined angle, and a first determination process of determining the condition of the internal combustion engine based on the output obtained through the mapping using the internal combustion engine state variable as the input; the mapping data is trained by machine learning; and the execution device is configured to prohibit the first determination process when a rotation speed of the crankshaft is equal to or higher than a predetermined threshold; the storage device stores a determination function, and the determination result is obtained by substituting at least one of the internal combustion engine state variable and a variable derived from the internal combustion engine state variable into the determination function; and 2Application No. 16/914,716Reply to Office Action of December 20. 2021the execution device is configured to execute, when the rotation speed of the crankshaft is equal to or higher than the predetermined threshold, a second determination process of determining the condition of the internal combustion engine using the determination function, the second determination process being a process in which a calculation load is smaller than the first determination process and the determination function is not learned by machine learning.
Malaczynski et al. (U.S. 2009/0158830A1) is considered the closest prior art and discloses “A system and method for misfire detection in a multi-cylinder internal combustion engine system includes an engine-speed activated artificial neural network ( ANN)-based detection function. An input vector includes a plurality of engine speed derivatives attributable to a respective cylinder, and also includes engine speed and load values. The input vector values are updated each combustion cycle. A conventional misfire detection block is used when the engine speed is at or below an engine speed threshold. An ANN-based misfire detection block is used when the engine speed exceeds the threshold.” (Abstract; Fig. 2) and “An engine speed controlled selector is configured to select from the output of either the low-speed, conventional misfire detection block or the inventive high-speed ANN-based misfire detection block based on whether the engine speed threshold is exceeded.” (¶0010).  However, Malaczynski fails to explicitly teach or suggest either alone or in combination with the remaining cited prior art “and a first determination process of determining the condition of the internal combustion engine based on the output obtained through the mapping using the internal combustion engine state variable as the input; the mapping data is trained by machine learning; and the execution device is configured to prohibit the first determination process when a rotation speed of the crankshaft is equal to or higher than a predetermined threshold” and “and 2Application No. 16/914,716Reply to Office Action of December 20. 2021the execution device is configured to execute, when the rotation speed of the crankshaft is equal to or higher than the predetermined threshold, a second determination process of determining the condition of the internal combustion engine using the determination function, the second determination process being a process in which a calculation load is smaller than the first determination process and the determination function is not learned by machine learning.”, when considered as a whole in combination with the remaining limitations of the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747